Exhibit 10.1 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 19,2008, is by and among OccuLogix, Inc.(the “Company”), a Delaware corporation with executive offices located at 2600 Skymark Avenue, Unit 9, Suite 201, Mississauga, Ontario L4W 5B2, Marchant Securities Inc. (the “Agent”), an Ontario corporation with offices located at 100 York Boulevard, Suite 404, Richmond Hill, Ontario, L4B 1J8, and the investors listed on the Schedule of Investors attached hereto as Exhibit A (individually, an “Investor” and, collectively, the “Investors”). The Company may be considered a “connected issuer” and/or a “related issuer” (as those terms are defined in National Instrument 33-105—Underwriting Conflicts) of the Agent, the exclusive placement agent in Canada in connection with the purchase and sale of the Common Shares (as defined below) pursuant to this Agreement.Elias Vamvakas, the Chairman and Chief Executive Officer of the Company, and members of his family have an indirect ownership interest in the Agent as to approximately 32%.See Section 3.2(p) of this Agreement. BACKGROUND A.The Company and each Investor are executing and delivering this Agreement in reliance upon the exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of Regulation D (“Regulation D”), as promulgated by the United States Securities and Exchange Commission (the “SEC”) under the Securities Act, and Rule 903 of Regulation S (“Regulation S”), as promulgated by the SEC under the Securities Act, and the exemptions from the prospectus and registration requirements afforded by National Instrument 45-106—Prospectus and Registration Exemptions (“NI 45-106”).With specific reference to this Agreement entered into with any Investor resident or located in Italy, the Company executes and delivers this Agreement in reliance upon the exemption from the publication of a prospectus in Italy, pursuant to Article 100 of the Legislative Decree 24 February 1998, no. 58 and its implementing regulation, as amended, as well as pursuant to any other provision implementing Article 3(2) of the Prospectus Directive (defined below). B.Each Investor wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement shares of common stock, par value $.001 per share, of the Company (the “Common Stock”) in the aggregate dollar amount set forth opposite such Investor’s name on the Schedule of Investors attached hereto as Exhibit A (such shares of the Common Stock are referred to herein, collectively, as the “Common Shares”), and the aggregate number of the Common Shares to be purchased and sold pursuant to this Agreement shall beat least 50,765,000(the “Offering”). C.It is contemplated that, immediately prior to the closing of the purchase and sale of the Common Shares pursuant to Section 2.1 (the “Closing”), the Company shall acquire,by way of a merger transaction, all of the issued and outstanding shares of the capital stock of OcuSense, Inc. that the Company does not own on the date hereof. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the Investors agree as follows: ARTICLE
